Dewey, J.
Enough is set forth in the indictment to constitute the offence of a single act of selling spiritous liquor without being duly licensed, if we strike out all that part which charges generally that the defendant, “ on divers days and times between the 1st day of January and the 1st Monday of May, was a retailer and seller of wine, rum, brandy and other spiritous liquor.” This, we think, may be stricken out, upon the authority of Commonwealth v. Pray, 13 Pick. 359, and The People v. Adams, 17 Wend. 475.

Exceptions overruled.